Citation Nr: 1432695	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-41 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), adjustment disorder, and mood disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran had active duty service from July 2001 to November 2001, from October 2003 to September 2004, and from October 2005 to August 2007.  He also had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) while serving in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Paul, Minnesota, Regional Office (RO).  By a rating action in November 2008, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  Subsequently, in July 2009, the RO denied a claim for service connection for adjustment disorder.  The Veteran perfected an appeal of those denials.  

On October 29, 2010, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence for which he has provided written waiver of RO review under 38 C.F.R. § 20.1304 (2013).  

In May 2011, the Board remanded the case to the RO for further evidentiary development.  A supplemental statement of the case (SSOC) was issued in August 2011.  As discussed in further detail below, the Board finds that there was substantial compliance with the terms of the May 2011 remand decision; thus, the Board may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board has recharacterized the issue, as stated above, to more broadly encompass the varied conditions for which the Veteran is claiming service connection.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include adjustment disorder and mood disorder not otherwise specified (NOS), is not attributable to the Veteran's period of military service.  

2.  The Veteran does not have PTSD.  


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder, to include PTSD, adjustment disorder or mood disorder, that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in August 2008, April 2009, and June 2009 from the RO to the Veteran which were issued prior to the RO decisions in November 2008 and July 2009, respectively.  Additional letters were issued in April 2010 and June 2011.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided explanation for their conclusions.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this case for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The Veteran's DD Form 214 and other documents of record reveal that the Veteran served in Kosovo and Iraq as an infantryman.  He was awarded the Global War on Terrorism Service Medal, the Kosovo Campaign Medal, the Iraqi Campaign Medal, and the Combat Infantry Badge.  The DD Form 214 also noted that the Veteran served in a designated imminent danger pay area.  

The STRs are negative for any findings or diagnoses of a psychiatric disorder, to include PTSD, adjustment disorder, or mood disorder.  

The Veteran's claim for service connection for PTSD (VA Form 21-526) was received in July 2008.  The Veteran was afforded a VA compensation examination in conjunction with his claim in October 2008.  At that time, it was noted that the Veteran joined the National Guard in 2001.  It was reported that he had been deployed twice; once to Kosovo from 2003 to 2004, then in September 2005 he was sent to Iraq and returned home in July 2007.  His MOS was 11 Bravo.  The Veteran denied ever having seen a mental health professional in the past.  The examiner noted that, in reviewing the electronic medical records, the Veteran was seen in Internal medicine and screened positive for PTSD.  The Veteran reported that, during the Kosovo deployment, he was involved in crowd control during a riot.  The examiner noted that the Veteran had no difficulty describing this event and did not identify it as a particularly traumatic experience.  The Veteran also reported he was shot at and took an almost direct hit while he was at Camp Fallujah when he was at the PX and walked out and the sirens went off; he stated that he ignored the sirens and a mortar round exploded over his head.  He started that he was not injured, but he banged his knee when he hit the dirt pretty hard.  The examiner stated that the Veteran was unable to describe a particularly traumatic event, although certainly some of the events he reported such as being shot at and exposed to a mortar attack would qualify for PTSD criterion A.  However, he did not report responding with extreme fear, helplessness, or horror during any of those events.  The examiner therefore concluded that the Veteran did not meet the criteria for PTSD.  

The pertinent diagnoses were alcohol abuse, in self-reported remission, and adjustment disorder with mixed emotional features.  The examiner noted that the Veteran had a number of stressors that he is experiencing that were unrelated to his deployment to Iraq.  He is the oldest son in a first generation Hmong family and there is a great deal of pressure on him to not only meet the obligations of his culture but also to succeed in the dominant culture by going to school and becoming a professional.  The Veteran reported feeling overwhelmed by his situation and appeared somewhat depressed, although it was difficult to determine whether there was more of an adjustment disorder as opposed to a more serious mood disturbance.  Complicating the issue is the fact that the Veteran did not respond in a credible fashion to the MMPI-2 and clearly exaggerated his psychiatric condition and likely completely fabricated physical problems and complaints at least on the MMPI-2.  At this point, based on the clinical interview as well as his history, he does not meet the criteria for PTSD.  The examiner also stated that it is therefore less likely than not that his current condition is the result of any events that occurred while he was on active duty in Iraq or in Kosovo.  On the other hand, he reports alcohol abuse when he first returned, as well as an adjustment disorder with mixed emotional features.  

Received in October 2008 was a private treatment report from Dr. John T. Nichols, dated in January 2008, which reported a past medical history of possible PTSD.  However, following his physical examination, the reported diagnosis was emotional stress reaction.  

Received in January 2010 were VA progress notes dated from February 2009 to September 2009.  These records do not reflect any complaints or clinical findings of an acquired psychiatric disorder, to include adjustment disorder or PTSD.  

Subsequently received in March 2010 were VA progress notes dated in September 2009.  Among these records was a VA outpatient treatment report, dated September 25, 2009, which reflects a positive PTSD screening.  

At his personal hearing in October 2010, the Veteran stated that he did not want to talk about his mental issues because he did not want to deal with the fact that he might have PTSD.  The Veteran reported that, upon his return from Iraq, everything seemed out of order; he stated that everything was stressful and complicated.  The Veteran related that the only time he was able to become normal was when he was with his old friends from their old squadron.  The Veteran testified that he experiences emotional numbness, and he still has dreams that he is fighting in the war.  The Veteran indicated that he feels totally helpless and hopeless.  The Veteran stated that he has a fear of being labeled crazy if he is diagnosed with PTSD.  The Veteran recalled two traumatic incidents that occurred in service. One occurred while he was pulling security and received word that they were receiving enemy fire and he was walking around the compound with bullets ricocheting around.  The Veteran reported another incident that occurred toward the end of his deployment, when he was at the base store.  An explosion occurred behind him and knocked him to the ground.  

The Veteran was afforded another VA examination in June 2011.  At that time, it was noted that, besides contacting Dr. Arbisis in October 2008, the Veteran never had any contact with any type of mental health profession.  He denied ever seeking or feeling the need to seek psychological or psychiatric treatment.  He denied ever taking any type of psychotropic medication.  The Veteran stated that he never felt that he had serious enough symptoms to warrant treatment.  The examiner noted that the Veteran completed three separate PTSD screens at the Minneapolis VA Medical Center; the screen completed on September 9, 2008 indicates that the Veteran reported "yes" to all four PTSD questions.  The examiner also noted that, the Veteran's PTSD screen on September 24, 2009, approximately a year later, indicated no nightmares, though the Veteran responded yes to the second, third and fourth questions of the PTSD screen.  The Veteran's response to the PTSD screen in March 2011 indicated that he responded "no" to all four questions.  The examiner also noted that the Veteran completed the MMPI-2 and the Mississippi Scale tests in October 2008.  The examiner observed that the MMPI profile at that time was determined to be technically invalid due to an extreme endorsement of psychopathologic items.  The Veteran also reported a Mississippi Scale score of 129, which was also judged to reflect a noncredible pattern of responding.  The Veteran indicated that he has an up and down relationship with his parents.  The Veteran denied ever experiencing or witnessing any type of physical, sexual or emotional abuse in his family.  The Veteran stated that he believed that his father has struggled with symptoms of anxiety and depression over the years, though he is not sure.  The Veteran related that he had a grandfather who died in October 2010 and this was somewhat disappointing to him.  

The Veteran indicated that he did basic training and AIT at Fort Benning and his MOS was 11B.  He was deployed twice; once to Kosovo from 2003 to 2004 and once to Iraq from 2005 to 2007.  The Veteran stated that he was not wounded, and he did not receive a Purple Heart, he received no special awards or commendations, and he was not disciplined.  The Veteran related that the most stressful event he experienced occurred in Iraq when they were someplace where there were fire-fights every day.  He was worried that the guys would wonder if he was incompetent.  He was the platoon leader and was worried about what they were going to think of him.  The examiner noted that, while the Veteran endorsed a fear of hostile military activity, he denied feelings of intense fear, helplessness or horror; thus, criterion A was not fully met.  The Veteran reported another event that occurred in Kosovo.  He stated that they had been out for 12 hours and were passing through the city; after they had gotten through, they heard that there was a riot between the Albanians and the Serbians and they had to turn around and were there all night.  The Veteran indicated that he saw wounded and killed civilians although he himself was not wounded or threatened.  He denied feelings of intense fear, helplessness or horror; thus, criterion A was not fully met for this event.  The Veteran reported yet another stressful incident; this once occurred in Iraq.  The Veteran related that they had to search a few towns and they came under sniper fire.  They were once in a convoy and were told to get out and walk in front of the trucks and check for IEDs.  The examiner noted that the Veteran viewed this experience as a fear of hostile military activity, though on direct questioning he denied feelings of intense fear, helplessness or horror; thus, criterion A was not fully met for this event.  

On MMPI-2 testing, the examiner noted that the Veteran's profile was suggestive of significantly less psychopathology than the Veteran reported via the MMPI-2 in October 2008.  The examiner noted that the Veteran's PK scale of 23 was below the cutoff for PTSD.  Similarly, the examiner noted that the Veteran's Mississippi Scale combat stress score of 93 was below the cutoff for combat related PTSD and far below the mean of a group of diagnosed PTSD patients and significantly less than the Mississippi Scale Combat Stress score of 129 the Veteran produced in October 2008.  The examiner noted that the Veteran reported multiple credible criterion A stressors, though he denied in each instance symptoms of intense fear, helplessness or horror associated with these issues.  He denied most symptoms both currently and historically associated with persistently re-experiencing trauma except to say that when he first got back from deployment to Iraq he had distressful dreams.  The Veteran denied most symptoms associated with persistent avoidance of stimuli associated with trauma.  He denied most symptoms associated with numbing of general emotional responsiveness.  He did report some current as well as historical problems with sleep onset, with irritability, with hypervigilance, and historically with exaggerated startle response.  The pertinent diagnoses were alcohol abuse, mood disorder less likely than not caused by military stressors.  

III.  Analysis

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a veteran served ninety days or more of qualifying service and a psychosis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association  's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV).  38 C.F.R. § 3.304(f).  The Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV.  Cohen, supra.  According to the current criteria, a diagnosis of PTSD requires exposure to a traumatic event, or stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The sufficiency of a stressor is a medical determination, and the occurrence of a claimed stressor is an adjudicatory determination.  Id.  

Furthermore, the pertinent regulation provides that, if the evidence establishes that the veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. §§ 1154(b); 38 C.F.R. § 3.304(f) (1).  However, in order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

The VA regulation at 38 C.F.R. § 3.304(f) was recently amended to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f) (3), as added in 75 Fed. Reg. 39,843 -852 (July 13, 2010).  

The Board notes the issuance of the amended 38 C.F.R. § 3.304(f) (3) relaxes the evidentiary standard for establishing in-service stressors in claims for PTSD.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f)  is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity" and provided that the claimed stressor(s) is(are) consistent with the places, types, and circumstances of the Veteran's service. In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board recognizes that the United States Court of Appeals for Veterans Claims has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

A veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

After review of the record, the Board finds against the Veteran's claim.  In this regard, the Board notes that a key element to establishing service connection is to show that the Veteran has the claimed disability.  This element may only be shown through evidence of a diagnosis.  See 38 C.F.R. § 3.304.  The Court has held that a disease or injury in service is not enough; there must be a current disability resulting from that disease or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Though the Veteran complains that he suffers from PTSD, the Board has reviewed all medical records and there is no diagnosis of PTSD of record.  38 C.F.R. § 3.304(f).  This is so even though psychiatric clinicians have undertaken diagnostic steps to determine what disability the Veteran experiences.  None has found PTSD.  As mentioned above, absent evidence of a current PTSD diagnosis, service connection simply is not possible because there is no present condition to attribute to incidents in service, even were the Board to assume for the sake of argument such incidents occurred as alleged.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

The only evidence in support of the Veteran's claim is his own contentions.  While the Veteran is considered competent to describe his symptoms, he is not competent to render or provide a current diagnosis.  See Barr, supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  There is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Consequently, his statements regarding the claimed condition are insufficient to establish a current diagnosis of a disease or injury or a nexus to service.  The competent evidence establishes that the Veteran does not have PTSD.  Absent a current diagnosis, service connection is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

With regard to the Veteran's diagnosed adjustment disorder and mood disorders, the Board finds that there is no probative evidence demonstrating that the Veteran has any acquired psychiatric disorder related to active service.  Significantly, there is no competent evidence of record linking the adjustment and mood disorders to service.  Rather, following a VA examination in October 2008, the examiner stated that it was difficult to determine whether there is more of an adjustment disorder as opposed to a more serious mood disturbance; nonetheless, he stated that it is less likely than not that the Veteran's current condition is the result of any events that occurred while he was on active duty in Iraq or in Kosovo.  More recently, in June 2011, a VA examiner concluded that the Veteran had a mood disorder NOS, moderate, secondary to marital and family issues, and less likely than not caused by military stressors.  

The Board acknowledges the Veteran's contention that he has a current mental disorder that is related to his to his military service.  There is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Layno v. Brown, 6 Vet. App. 465 (1994).   Consequently, the Veteran's own assertions as to the etiology of his mood disorder have no probative value.  

Under these circumstances, the claim for service connection for an acquired psychiatric disorder, to include PTSD and mood disorder, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder and a mood disorder, is denied.  


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


